DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of 12/20/2021 has been received and entered.  Claims 1-28 and 30 are pending.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US17/060666 (filed 11/8/2017).  Acknowledgement is made of Applicants’ claim for benefit of prior-filed US provisional application 62/419,835 (filed 11/9/2016). 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of making an engineered BBB in the reply filed on 12/20/2021 is acknowledged.  Claims 1-28 and 30 read on the elected invention.  Claims to non-elected inventions have been cancelled.  Claims 1-28 and 30 have been considered on the merits.
Following search and examination of the elected invention, the holding of lack of unity has been reconsidered.  There is considered to be unity of invention between original Groups I and II.  These groups share the special technical feature of: a 3D engineered BRB produced by the method of claim 1.  The 3D engineered BRB produced by the method of claim 1 comprises:
a biocompatible scaffold having opposing first and second surfaces;
an artificial choroid adhered to the first surface of the biocompatible scaffold, wherein the artificial choroid is comprised of a hydrogel layer containing vessels formed from endothelial cells; and
a layer of mature RPE cells present on the second surface of the biocompatible scaffold.
Original Groups III and IV do not share this special technical feature.  Original Group III recites a broader version of a 3D engineered BRB (which does not require the presence of a biocompatible scaffold, or a hydrogel in the choroid layer).  To the extent that the broader version of the 3D engineered BRB is shared by all of original Groups I-III, the broader version of the 3D engineered BRB does not provide a contribution over the art in view of Takahashi et al (as previously set forth).  Original Group IV does not share any technical features with any of Groups I-III, and thus lacks unity of invention a priori (as previously set forth). 
The restriction requirement between Groups I and II as set forth in the Office action mailed on 10/27/2021 is hereby withdrawn.  The restriction requirement between Groups (I and II) and III and IV remains in place.  Applicants cancelled the claims to Group II in the response of 12/20/2021.  The canceled, nonelected claim(s) may be reinstated by applicant if submitted in a timely filed amendment in reply to this action. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	Independent claims 1 and 30 are understood to be methods of generating a tissue engineered 3D BRB.  Claims 1 and 30 specify that the 3D BRB comprises a choroid and RPE cells.  The choroid is a structure of the eye, specifically it is the vascular layer of the eye.  It contains vasculature and connective tissue.  In the context of the claims, the layer comprising the hydrogel and endothelial cells (optionally in combination with fibroblasts and/or pericytes) cultured so as to form vessels therein is considered to read on ‘a choroid’ of the tissue engineered BRB.  It is noted that the 3D BRB produced by the claimed methods will also contain the biocompatible scaffold sandwiched in between the choroid and the RPE cells.  
	In claim 30, step (b) the effective amounts of VEGF, EGF, FGF, IGF, ascorbic acid, hydrocortisone, heparin sulfate, angiopoieitn-1 and aprotinin are understood to be amounts effective to allow the endothelial cells to form vessels.
In claim 30, steps (c) and (d) the effective amounts of taurine-hydrocortisone-triiodo-thyronin, hydrocortisone, triiodo-thyronin and fetal bovine serum are understood to be amounts effective to allow the deposited retinal pigment epithelial cells to proliferate and mature. 
In claim 30, step (f) the effective amounts of VEGF, if present in the fifth medium, is understood to be an amount effective to allow culture of the endothelial cells, fibroblast and the pericytes.
In claim 30, step (g) the effective amount of prostaglandin E2 in the sixth medium is understood to be an amount effective to allow culture of the retinal pigment epithelial cells.
	
Claim Objections
	Claims 1-28 and 30 are objected to for minor informalities:
	Claims 1 and 30 list steps of the method(s) using the letterettes “a.”, “b.”, etc.  The periods following each letterette are technically improper.  Each claim should only include one period (except for abbreviations).  See MPEP 608.01(m).  It would be remedial to replace “a.”, “b.”, etc with “a)”, “b)”, etc. 
	Claims 2-28 depend from claim 1, inherit the deficiencies, and thus are objected to on the same basis. 
	Claim 30 further contains a few typographical errors, it should be corrected as follows:
	in line 10, “...depositing the first bio-ink in a [[the]] second medium comprising...”
	in line 12, “...heparin sulfate, [[and]] angiopoietin-1 and aprotinin...”
in line 19, “...Triiodo-thyronin, and fetal bovine serum;”
	in line 22, “...thyronin, and fetal bovine serum so that...”
	in line 25, “...vascular endothelial growth 
	in line 29, the space should be removed between “aprotinin” and the semi-colon. 
	
Claim 2 contains a few typographical errors, it should be corrected as follows:
	“The method of claim 1, wherein the biocompatible scaffold comprises) (PDGLA), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid) (PLA), poly([[-]]L-lactic acid) (PLLA), poly(glycolic acid) [[acid]] (PGA), poly caprolactone (PCL), poly ethylene glycol (PEG), silk, fibroin, collagen (vitrified or recombinant), or a combination thereof.”
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, 18, 19, 21, 22, 27, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the species “collagen (vitrified or recombinant)” renders the claim indefinite.  Specifically, the portion in parenthesis renders the claim indefinite because it is not clear if the claim is limited to vitrified or recombinant collagen, or if these are merely examples of possible versions of collagen.  The metes and bounds of the claim are not clearly defined.
	In claims 16, 18, 21 and 22, there is insufficient antecedent basis for the limitation “the biocompatible matrix”.  Parent claim 1 recites a ‘biocompatible scaffold’.  Changing “matrix” to “scaffold” would be remedial.
	In claim 19, there is insufficient antecedent basis for the limitation “the...fibroblasts and/or pericytes...”.  Parent claim 1 does not recite any fibroblasts and/or pericytes.  Either deleting these cell species or amending the claim to depend from any one of claims 7-10 would be remedial.
	In claim 27, it is unclear if the entire BRB produced in claim 1 (i.e. with the biocompatible scaffold) is implanted, or if somehow the choroid and RPE cells are isolated from the biocompatible scaffold and then implanted.  The metes and bounds of the claim cannot be determined.  Claim 28 depends from claim 27, and thus inherits the deficiency.
	In claim 30, step (e), the phrase “effective amount [of VEGF]” renders the claim indefinite because the claim fails to recite the effect of the step.  Without reciting the effect of the step, it cannot be determined what amount of VEGF must be present to be an effective amount.  
	In claim 30, step (f), the composition of the fifth medium is unclear from the claim language.  Specifically, it is not clear if the fifth medium can optionally comprise an effective amount of VEGF, but must be free of thrombin, angiopoietin-1 and aprotinin, or if the fifth medium can optionally comprise an effective amount of VEGF and optionally be free of thrombin, angiopoetin-1 and aprotinin.  

Allowable Subject Matter
Claims 1-28 and 30 are free of the prior art.  
The prior art does not teach or suggest a method of producing a 3D engineered BRB per the  methods of claims 1 and/or 30.  
The following comments are made regarding relevant prior art:
At the time the application was filed it was known in the art how to deposit RPE cells on a biocompatible scaffold (membrane) and to culture the RPE cells to form an RPE cell layer.  Specifically, Tao et al (WO 12/177968) teaches depositing and culturing RPE cells on a membrane to form an RPE cell implant, but Tao et al (WO 12/177962) does not teach depositing a bioink comprising a hydrogel and endothelial cells on the opposite side of the membrane.  The RPE cell implant of Tao et al (WO 12/177962) is intended to be implanted, and specifically the side of the membrane opposite the RPE cells is intended contact and anchor directly to the Bruch’s membrane.  Provision of a hydrogel layer containing endothelial cells on the opposite side of the membrane to the RPE cells would destroy the intended use of the implant.
At the time the application was filed it was known how to for a vascularized tissue layer by providing endothelial cells in a hydrogel material and culturing.  See, e.g. Glazier et al (US 2013/0004469).  But this technique was not taught in combination with a biocompatible scaffold onto which a layer of RPE cells was provided on the opposite side so as to form an engineered 3D BRB.
At the time the application was filed, artificial blood-retinal barriers were desired and some models were disclosed, however none of the prior art models are produced by the method of instant claims 1 or 30, and none have the structure which would be achieved by the method of claims 1 or 30.  The closest prior art artificial blood-retinal  barriers were that of Takahashi et al (EP 2889374) and that of Tao et al (US2011/0004304):
The artificial blood-retinal barrier of Takahashi et al is produced in a different manner than current claims 1 and/or 30.  The method of Takahashi et al involves applying an RPE cell sheet directly to a culture of endothelial cells on a temperature-responsive culture dish, then, once the RPE cell layer has adhered to the endothelial cells, the dual-layered cell sheet is recovered.  The method does not involve use of a biocompatible scaffold, nor does it involve use of a bio-ink comprising a hydrogel and endothelial cells.  The final product does not contain a biocompatible scaffold having opposing first and second surfaces; an artificial choroid adhered to the first surface of the biocompatible scaffold, wherein the artificial choroid is comprised of a hydrogel layer containing vessels formed from endothelial cells; and a layer of mature RPE cells present on the second surface of the biocompatible scaffold.
The stratified neuroretinal tissue (which can be considered an artificial blood-retinal barrier) of Tao et al (US 2011/0004304) is produced in a different manner than current claim 1 or 30.  The method of Tao et al involves use of a bioreactor wherein a porous thin-film membrane having two surfaces is provided, then a first polymer layer defining a network of microchannels is provided on a first side of the membrane, and a second polymer scaffold is provided on the second side of the membrane.  A mixture of endothelial cells in hydrogel can be distributed into the microchannels of the first polymer layer, but this is distinct from ‘depositing a first bio-ink comprising a hydrogel and a first medium comprising endothelial cells onto the first surface of a biocompatible scaffold’. In the method of Tao et al, RPE cells can be provided into the second polymer scaffold, but this is distinct from ‘depositing RPE cells in a third medium to form a single cell layer on the second surface of the biocompatible scaffold’.  Ultimately, the resulting product does not contain a hydrogel layer adhered to the first surface of a biocompatible scaffold wherein the hydrogel layer contains vessels formed from the endothelial cells.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633